Title: To Alexander Hamilton from James Miller, 1 November 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir,
            Trenton Novr. 1st. 1799—
          
          I have by this Post wrote to Genl. John Swan of Baltimore to procure Transportation for the Company under Lt. Muhlenburgh for Norfolk and have also wrote him to apply to Mr. Swan for that purpose—I have the honor to be with Great Respect—Your Very Hble. Servant
          
            Jas Miller
            Agt. Qr Mr Genl
          
          Major Genl. Hamilton
        